*797The defendant seeks to vacate his plea of guilty by challenging the Supreme Court’s denial, made after an evidentiary hearing, of that branch of his omnibus motion which was to suppress physical evidence. The “credibility determinations of a hearing court are accorded great deference on appeal and will not be disturbed unless clearly unsupported by the record” (People v Umadat, 29 AD3d 830 [2006]; see People v Bhattacharjee, 51 AD3d 684 [2008]; People v Wynter, 48 AD3d 492 [2008]). Here, according deference to the credibility determinations of the hearing court, it cannot be said that the detective’s testimony at the pretrial Mapp/Dunaway hearing (see Mapp v Ohio, 367 US 643 [1961]; Dunaway v New York, 442 US 200 [1979]) was incredible as a matter of law, patently tailored to nullify constitutional objections, or otherwise unworthy of belief (see People v Rivera, 27 AD3d 489, 490 [2006]; People v Curry, 213 AD2d 664 [1995]). Skelos, J.E, Santucci, Dillon and Covello, JJ., concur.